[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-10536                ELEVENTH CIRCUIT
                                                            DECEMBER 1, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                   D. C. Docket No. 07-00323-CR-J-34-JRK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

PURO HERNANDEZ,
a.k.a. Papo,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 1, 2009)

Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:

     Daniel A. Smith, appointed counsel for Puro Hernandez in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Hernandez’s conviction and

sentence are AFFIRMED.




                                          2